Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
1. 	An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with Charley F. Brown; Registration number:  52,658 on 10/19/2021.
  

 A. 	Amend the speciation as the following: 
  
1. (Currently Amended) A method comprising: receiving, by a management device from a client device, a command for an implementation device to perform a code commit comprising an Application Program Interface (API) update; determining, based on the API update modifying a visibility attribute of a portion of the API from Public to Private that the API update violates one or more rules of an API governance policy: and determining, based on the API update violating the one or more rules of the API governance policy, that performance of the code commit by the implementation device is to be denied; wherein the API update is not committed to the implementation device[[.]];
wherein determining whether the API update removes the portion of the API in violation of d deprecation policy comprises: determining a date of deprecation associated with the portion of the API; determining a deprecation period for the portion of the API: and determining whether a time period between a date of the API update and the date of deprecation exceeds the deprecation period.  
 
2. (Previously Presented) The method of claim 1, wherein determining that the API update violates the one or more rules comprises determining whether a version number associated with the API update is incremented according to the one or more rules.  
3. (Previously Presented) The method of claim 1, wherein the portion of the API is a non- deprecated portion of the API.  
4. (Previously Presented) The method of claim 1, wherein the one or more rules comprises a deprecation policy, and wherein determining that the API update violates the one or more rules comprises determining whether the API update removes the portion of the API in violation of the deprecation policy.  
5. (Canceled). 
6. (Previously Presented) The method of claim 1, wherein determining that the API update violates the one or more rules comprises: determining that a documentation associated with the portion of the API is updated.  
7. (Previously Presented) The method of claim 1, wherein determining that the API update violates the one or more rules comprises: determining that the portion of the APl is associated with a test suite.  

9. (Currently Amended) A method comprising: 
receiving, by a management device from a client device, a command for an implementation device to perform an action with a version control system. wherein the action is associated with an Application Program Interface (API) update; determining, based on the API update not modifying a visibility attribute of a portion of the API from Public to Private, that the API update does not violate one or more rules of an API governance policy: and allowing the implementation dev ice to perform the action with the version control system based on the API update not violating the one or more rules of the API governance policy;
wherein determining whether the API update removes the portion of the API in violation of the deprecation policy comprises: determining a date of deprecation associated with the portion of the API; determining a deprecation period for the portion of the API: and determining whether a time period between a date of the API update and the date of deprecation exceeds the deprecation period.  
  
10. (Original) The method of claim 9, wherein the action comprises a code commit to the version control system.  
11. (Original) The method of claim 9, wherein the action comprises a code pull from the version control system.  

13. (Previously Presented) The method of claim 9, wherein determining that the API update does not violate the one or more rules comprises determining whether a version number associated with the API update is incremented according to the one or more rules.  
14. (Previously Presented) The method of claim 9, wherein the portion of the AP' is a non- deprecated portion of the API.  
15. (Previously Presented) The method of claim 9,  wherein the one or more rules comprises a deprecation policy, and wherein determining that the A PI update does not violate the one or more rules comprises determining whether the API update removes (he portion of the API in violation of the deprecation policy.  
16. ( Canceled)  
 17. (Previously Presented) The method of claim 9, wherein determining that the API update does not violate the one or more rules comprises: determining that a documentation associated with the portion of the API is not updated.  
18. (Previously Presented) The method of claim 9, wherein determining that the API update does not violate the one or more rules comprises: determining that the portion of the API is not associated with a test suite.  
19.-20. (Canceled)  
21. (Currently Amended) A method comprising: receiving, by a management device from a client device, a command for a implementation device to perform an action associated with an Application Program Interface (API) update and a portion of the API; determining that the API update does not deprecate the portion of the API, determining, based on the update not deprecating the portion of (he API, that the API update violates one or more rules of an API  
wherein determining whether the API update removes the portion of the API in violation of the deprecation policy comprises: determining a date of deprecation associated with the portion of the API; determining a deprecation period for the portion of the API: and determining whether a time period between a date of the API update and the date of deprecation exceeds the deprecation period.  

22. (Previously Presented) The method of claim 21, wherein the action comprises one or more of a code commit, a code pull, or a deployment to a server.   

B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 9, 21, the prior art taught  by Puniani (US 20190268442 Al) in view of Trofin (US 20140317641 Al) do not teach on render obvious the limitations recited in claims 1, 9, 21 , when taken in the context of the claims as  a whole  modifying a visibility attribute of a portion of the API from Public to Private that the API update violates one or more rules of an API governance policy: and determining, based on the API update violating the one or more rules of the API governance policy, that performance of the code commit by the implementation device is to be denied; wherein the API update is not committed to the implementation device; wherein determining whether the API update removes the portion of the API in violation of d deprecation policy comprises: determining a date of deprecation associated with the portion of 


C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
                                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lechi Truong whose telephone number is (571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on (571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
 /LECHI TRUONG/ Primary Examiner, Art Unit 2194